Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                           October 13, 2020
                                           DIVISION II
    In the Matter of the Personal Restraint of                        No. 55068-7-II

    CARLOS JERMAINE HULL,

                                                                UNPUBLISHED OPINION
                                  Petitioner.


          WORSWICK, J. — Carlos Hull seeks relief from personal restraint imposed following his

2017 convictions for two counts of first degree assault, one count of second degree assault, and

one count of first degree unlawful possession of a firearm. He argues first that the evidence is

insufficient to support the unlawful possession conviction because no firearm was ever

recovered.1 Evidence is sufficient if, after viewing it in the light most favorable to the State, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). As described in the opinion

filed in his direct appeal, three witnesses saw Hull fire a pistol, striking two others. State v. Hull,

No. 51037-5-II, slip op. at 2 (Wash. Ct. App. Apr. 30, 2019) (unpublished),

http://www.courts.wa.gov/opinions/pdf/510375.pdf. That testimony constitutes sufficient

evidence that he had possession of an operable firearm.

          Second, Hull argues that his conviction for unlawful possession of a firearm and his

firearm enhancements on the assault convictions constitute double jeopardy. They do not. State




1
  We issued the mandate of Hull’s direct appeal on June 7, 2019, making his May 1, 2020 motion
to correct sentence timely filed. RCW 10.73.090(3)(b). Hull filed his motion with the trial
court, which transferred it to us under CrR 7.8(c) to be considered as a personal restraint petition.
No. 55068-7-II


v. Reid, 40 Wn. App. 319, 324-25, 698 P.2d 588 (1985). See also State v. Kelley, 168 Wn.2d 72,

84, 226 P.3d 773 (2010).

         Last, Hull argues that his offender scores are incorrect because he had only 5½ points in

prior offenses. But for the first first degree assault conviction and the first degree unlawful

possession of a firearm, the second first degree assault conviction is a serious violent “other

current offense” that counts as 3 points. Former RCW 9.94A.030(46)(a)(v) (2015)2; former

RCW 9.94A.525(9) (2013). And for the second degree assault conviction, both first degree

assault convictions are violent “other current offenses” that count as 2 points and his first degree

unlawful possession of a firearm is an “other current offense” that counts as 1 point. Former

RCW 9.94A.030(55)(a)(i) (2015); former RCW 9.94A.525(8) (2013). Hull’s offender scores are

correct.

         Hull does not show any grounds for relief from personal restraint. We therefore deny his

petition and deny his request for appointment of counsel.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        ____________________________
                                                               Worswick, J.

_____________________________
 Sutton, A.C.J.



_____________________________
 Glasgow, J.


2
    LAWS OF 2015, ch. 287, § 1.